     Case 2:18-cv-02422-WBS-KJN Document 79 Filed 03/05/21 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Briggs, Cortez,
     Galvan, Haile, and Saukhla
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12

13
     FELICIA THOMPSON,                                       No. 2:18-cv-02422 WBS-KJN
14
                                                 Plaintiff, STIPULATED REQUEST TO MODIFY
15                                                          AMENDED SCHEDULING ORDER TO
                      v.                                    EXTEND DEADLINE TO FILE
16                                                          DISPOSITIVE MOTIONS BY SEVEN-
                                                            DAYS
17   NARINDER SAUKHLA, et al.,
                                                         Trial Date:   July 27, 2021
18                                           Defendants. Action Filed: September 3, 2018

19

20         Under Federal Rules of Civil Procedure 16(b)(1)(A) and Local Rule 143, the parties,

21   through their respective counsel of record, stipulate to and request a modification of the July 21,

22   2020 Amended Scheduling Order (ECF No. 73) to extend the deadline to file dispositive motions

23   by seven days. Good cause exists grant this stipulated request because Defendants Saukhla and

24   Briggs require more time to file their summary-judgment motion while the parties meet and

25   confer about the issues to be raised in their anticipated motion.

26         When an act must be done within a specified time, the court may, for good cause, extend

27   the time with or without motion or notice if the court acts, or if a request is made, before the

28   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A scheduling order may be modified only upon
                                                       1
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Dispositive-Motion Deadline
     (2:18-cv-2422 WBS-KJN)
     Case 2:18-cv-02422-WBS-KJN Document 79 Filed 03/05/21 Page 2 of 4


 1   a showing of good cause and by leave of Court. Id. 16(b)(4); see, e.g., Johnson v. Mammoth

 2   Recreations, Inc., 975 F.2d 604, 609 (describing the factors a court should consider in ruling on

 3   such a motion). In considering whether a party moving for a schedule modification has good

 4   cause, the Court primarily focuses on the diligence of the party seeking the modification.

 5   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

 6   amendment). “The district court may modify the pretrial schedule ‘if it cannot reasonably be met

 7   despite the diligence of the party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16

 8   advisory committee notes of 1983 amendment).

 9         The current deadline to file dispositive motions is March 8, 2021. (ECF No. 73.) Despite

10   the diligent efforts of counsel for Defendants Briggs, Cortez, Galvan, Haile, and Saukhla, the

11   Defendants will not be able to complete their motion for summary judgment by the current

12   deadline due to deadlines in other cases defense counsel is handling. These deadlines arose after

13   the Court issued the amended scheduling order here and include, but are not limited to, a reply to

14   four oppositions to a motion to dismiss, opposition to an appeal-related motion in the Ninth

15   Circuit, and a motion to partially dismiss an appeal.

16         Also, on February 18, 2021, counsel for Defendants Briggs, Cortez, Galvan, Haile, and

17   Saukhla sent a meet-and-confer email to Plaintiff’s counsel requesting dismissal of certain

18   Defendants and claims that would narrow the issues raised in the summary-judgment motion

19   Defendants intend to file. Although the parties reached agreement as to Defendants Cortez,

20   Galvan, and Haile, they are still conferring about certain claims against Briggs. If an agreement
21   cannot be reached, Defendants will require time to add this argument to their motion, but which

22   cannot be accomplished in the time remaining if an agreement is not reached.

23         The parties have agreed that Defendants will file their dispositive motion(s) on or before

24   March 15, 2021; oppositions will be due on April 5; replies on April 12; and the hearing on all

25   ///

26   ///
27   ///

28
                                                            2
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Dispositive-Motion Deadline
     (2:18-cv-2422 WBS-KJN)
     Case 2:18-cv-02422-WBS-KJN Document 79 Filed 03/05/21 Page 3 of 4


 1   motions will be set for April 19, 2021. This requested extension of the dispositive-motion

 2   deadline will not affect any other deadline, including the July 27 trial date, in the Amended

 3   Scheduling Order. For these reasons, good cause exists to modify the Amended Scheduling Order

 4   and extend the dispositive-motion deadline by seven days.

 5         IT IS SO STIPULATED.

 6   Dated: March 3, 2021                               Respectfully submitted,
 7                                                      XAVIER BECERRA
                                                        Attorney General of California
 8                                                      PETER A. MESHOT
                                                        Supervising Deputy Attorney General
 9

10                                                      /s/ Diana Esquivel
                                                        DIANA ESQUIVEL
11                                                      Deputy Attorney General
                                                        Attorneys for Defendants Briggs, Cortez, Galvan,
12                                                      Haile, and Saukhla
13
     Dated: March 3, 2021                               KING HALL CIVIL RIGHTS CLINIC
14

15                                                      /s/ Carter C. White (as authorized 3/3/21)
                                                        CARTER C. WHITE
16                                                      Attorneys for Plaintiff Felicia Thompson
17
     Dated: March 3, 2021                               LONGYEAR, O’DEA & LAVRA, LLP
18

19                                                      /s/ Nicole M. Cahill (as authorized 3/3/21)
20                                                      VAN LONGYEAR
                                                        NICOLE M. CAHILL
21                                                      Attorneys for Defendants Naidoo and Portugal
22
     SA2018302831
23   34875702.docx

24

25

26
27

28
                                                            3
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Dispositive-Motion Deadline
     (2:18-cv-2422 WBS-KJN)
     Case 2:18-cv-02422-WBS-KJN Document 79 Filed 03/05/21 Page 4 of 4


 1                                                     ORDER

 2         Good cause appearing, the parties’ stipulated request to modify the July 21, 2020 Amended

 3   Scheduling Order (ECF No. 73) is GRANTED.

 4         Dispositive motions shall be filed on or before March 15, 2021, and shall be set for hearing

 5   on the Court’s next available hearing date thereafter. Oppositions and replies shall be filed in

 6   accordance with Local Rule 230. In all other respects, the July 21, 2020 Amended Scheduling

 7   Order remains in full force and effect.

 8         IT IS SO ORDERED.

 9   Dated: March 4, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            4
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Dispositive-Motion Deadline
     (2:18-cv-2422 WBS-KJN)
